This was an action of covenant upon the following instrument, to wit:
We, William Bryan and Henry L. Williams, fishing under the firm of Bryan  Williams, and Jonathan B. Capehart, have made the following bargain, viz.: The said Capehart agrees to give the said Bryan  Williams $300 for the offal from their fishery at the head of the Albemarle Sound, payable as follows, viz.: $100 on 1 January, 1834, and $100 on 1 January, 1835, and $100 on 1 January, 1836, provided the said Bryan  Williams have the fishery fished every year, and catch 500 barrels of fish, a fishing season; but should they fail to catch 500 barrels of fish, then the said Capehart is only to pay for the offal in proportion; and should they fail to fish previous to the last payment, then the said Capehart is not to pay any more. In witness whereof we have affixed our hands and seals, this 9 August, 1831. It is further understood the said Capehart, his (384) heirs and assigns, are to have the offal of the said fishery as long as it is fished.
Witness:                                        (SEAL.) L. S. WEBB To                  HENRY L. WILLIAMS,  (SEAL.) Williams' Seal              J. B. CAPEHART,     (SEAL.) and to Capehart's Seal A. OXLY to do.
The breach of the covenant assigned by the plaintiff was the failure of the defendant's testator, Williams, to permit him to take the offal from the fishery mentioned in the instrument, during 1846. The defendant pleaded the general issue and conditions performed and not broken.
The jury, under the charge of the court, rendered a verdict for the plaintiff, and from the judgment thereon the defendant appealed.
Upon the trial some testimony was given in relation to the execution of the instrument, but it is unnecessary to state it, as the opinion of the Court is confined to the question arising upon the construction of the covenant. It was proved that Bryan  Williams carried on the business of fishing every year, from the time when their contract with the plaintiff was entered into until the death of Bryan in 1843, and that the plaintiff paid the $300, as agreed upon, and took the offal from the fishery up to that time. After the death of Bryan the land and fishery were sold under a decree of the Court of Equity for *Page 281 
Bertie County, upon the petition of the said Bryan's heirs and Williams, when it was purchased by one Abraham Riddick, who subsequently sold to Kader Biggs. It was proved, further, that the fishery was kept up and the fishing business carried on during 1845, by Williams  Riddick, and that Williams recognized the right of the plaintiff to the offal during that year. But Biggs took possession of the land and fishery, and carried on the business of fishing himself, during 1846, and refused to let the plaintiff have the offal of that season,                  (385) for which he brought this action against Williams, which, upon his death in the fall of 1846, was revived against his executor.
The defendant's counsel contended that, according to the proper construction of the contract, the plaintiff was entitled to have the offal of the fishery only so long as it was fished by Bryan  Williams, but the presiding judge was of a different opinion, and, under his instructions to the jury, the plaintiff obtained a verdict for the value of the offal during 1846.
The construction placed upon the covenant in question by the presiding judge makes it operate so unequally upon the different parties, and produces effects so disastrous to the estate of one of them, that nothing but the plainest language in the instrument could induce us to adopt it. According to that construction, the plaintiff will be entitled to recover damages from the defendant during an indefinite number of years, for not permitting him to have the offal from the fishery mentioned in the covenant, while it shall be fished, although it may become the property of another person, and the estate of the defendant's testator may have no interest in it and derive no profit from it. Surely, the parties to the contract, supposing them to be men of ordinary understanding, never contemplated such a result; and we think that their contract, when fairly interpreted, does not lead to it. The covenant was executed on 9 August, 1831, and stipulates that for the sum of $300, payable by three equal annual installments, commencing 1 January, 1834, the plaintiff shall have all the offal from the fisheries of Bryan and the defendant's testator, provided they catch as many as 500 barrels of fish per annum but if they        (386) catch less than that number, then the plaintiff is to pay only in proportion; and, if they fail to fish previous to the last payment, then he is to pay no more. So far, the contract seems *Page 282 
plain, and to be nothing more than a purchase by the plaintiff, at an agreed price and upon certain specified terms, of all the offal from the fishery of the other parties up to the close of 1836. And there the contract seems at the time to have ended, for the attestation clause immediately follows. But after that is added the clause under which the plaintiff claims to recover in this action. It states that, "It is further understood the said Capehart is to have the offal of the said fishery as long as it is fished." Fished by whom? Certainly by the owners of the fishery who are contracting to let the plaintiff have the offal. That is the natural construction, and it is the only reasonable and fair one; for if the construction contended for by the plaintiff be adopted, it will have the extraordinary effect, in the events which have happened, of giving him something like a perpetual annuity of the yearly value of the offal out of the estate of the defendant's testator. We think that the contract terminated, at the latest, when Bryan  Williams ceased to be the owners of the fishery, and that the recognition of it by Williams, while he and Riddick were fishing in 1845, was founded in a clear mistake of it true meaning and intent.
PER CURIAM.                        Judgment reversed.
(387)